812 F.2d 1407
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Brenda MCCRARY, Plaintiff-Appellant,v.BLUE CROSS, BLUE SHIELD OF MICHIGAN, a Michigan Non-ProfitOrganization, Defendants-Appellees.
No. 85-1954.
United States Court of Appeals, Sixth Circuit.
Jan. 27, 1987.

Before KEITH, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of this pro se appellant's appeal from a judgment of the district court which dismissed her complaint in an employment discrimination action filed pursuant to 42 U.S.C. Sec. 2000e.  Appellant has also filed a motion for the preparation of a transcript at government expense.  Although requested to do so, appellant has not as of this date submitted an informal brief for this Court's consideration.


2
On February 23, 1984, appellant filed an employment discrimination action pursuant to 42 U.S.C. Sec. 2000e in the district court for the Eastern District of Michigan.  That court subsequently referred appellant's claim to its magistrate who, after a bench trial, rendered proposed findings of fact and conclusions of law recommending the dismissal of the complaint.  In addition, the magistrate's report informed the parties of the need to file objections within 20 days of the date of its service upon them.  Upon the failure to receive objections from either party, the district court entered judgment in which it adopted the magistrate's report and recommendation in full and dismissed appellant's complaint.  Appellant subsequently filed this appeal.


3
Review of the record indicates that appellant did not file any objections to the contents of the magistrate's report and recommendation even though she had been warned of the necessity of that action.  It is well-established that the failure to file timely objections to a magistrate's report and recommendation constitutes a waiver of the right to appeal.   Thomas v. Arn, --- U.S. ----, 106 S.Ct. 466 (1985);  Wright v. Holbrook, 794 F.2d 1152 (6th Cir.1986).


4
Accordingly, this panel concludes that oral argument is not necessary in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.  It is therefore ORDERED that the appeal be and hereby is dismissed pursuant to Rule 9(d)(2), Rules of the Sixth Circuit.